UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7892



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERRY LOUIS GARNER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-99-78)


Submitted:   April 28, 2005                    Decided:   May 4, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Louis Garner, Appellant Pro Se. Steven Hale Levin, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jerry Louis Garner seeks to appeal the district court’s

order denying his motion for specific performance.                We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                 This appeal period is

“mandatory and jurisdictional.”               Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

               The district court’s order was entered on the docket on

September 7, 2004.       The notice of appeal was filed on November 17,

2004.*   Because Garner failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented      in   the

materials      before   the    court   and     argument   would    not    aid   the

decisional process.



                                                                         DISMISSED

     *
      This date gives Garner the benefit of Houston v. Lack, 487
U.S. 266 (1988).

                                       - 2 -